PER CURIAM.
This is an appeal by the defendants from a judgment entered in the circuit court of Roberts county on the 18th day of August, 1930, and from an order denying- appellants’ motion for a new trial entered in said court on the 21st day of October, 1930. The notice of appeal was served on the 17th day of November, 1930, and a certified copy thereof filed in the office of the clerk of this court on the 22d day of December, 1930. The time for serving and filing apellants’ brief herein was extended by stipulation to and until the 20th day of February, 1931, since which time, no such brief has been filed and no steps have been taken in the prosecution of this appeal; therefore, pursuant to rule 5 of this court, the said appeal is deemed to be abandoned, and the judgment and order appealed from are affirmed.